Citation Nr: 0808798	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-38 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pancreatitis.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979, January 1981 to January 1984, and October 1988 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of March 2007.  This matter 
was originally on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran is not currently diagnosed with chronic 
pancreatitis.


CONCLUSION OF LAW

Chronic pancreatitis was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  In correspondence dated in June 2007, the 
Appeals Management Center (AMC) advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.  
Last, the RO the RO informed with respect to the disability 
rating and effective date elements of a service connection 
claim.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board remand.  
The RO has obtained the veteran's service medical records, VA 
Medical Center (VAMC) treatment records, and all private 
medical records that the veteran requested.  The veteran has 
also been provided with VA examinations in January 2003, 
February 2004, February 2006, and June 2007.  In a report of 
the June 2007 examination, the examining physician provided 
the opinion requested in the Board's March 2007 remand.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service-connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  



Evidence and Analysis

The veteran is claiming entitlement to service connection for 
chronic pancreatitis that he claims he acquired during his 
active duty service.  In his notice of disagreement, dated in 
November 2003, the veteran asserted that he had been 
diagnosed with pancreatitis at Walter Reed Hospital while on 
active duty.  The veteran also alleged that he currently 
experienced stomach pain in the same location where he had 
surgery for this condition while on active duty.  

Records from Walter Reed Hospital confirmed that the veteran 
underwent cholecystectomy (gallbladder removal) in May 2001.  
According to progress notes, the veteran had presented with 
complaints of stomach pain in the upper left quadrant in 
April 2001.  Upon further workup, the veteran was diagnosed 
with cholelithiasis with pancreatitis.  

Although the service medical records revealed that the 
veteran incurred pancreatitis in service, the medical 
evidence indicates that this condition was acute and 
transitory and that he does not currently suffer from chronic 
pancreatitis.  In none of the Walter Reed Hospital records 
was the veteran's pancreatitis characterized as chronic.  
Moreover, according to a report of a VA general medical 
examination, dated in January 2003, the veteran told the 
examiner he experienced no symptoms and received no treatment 
for a pancreas condition at that time.  The examining 
physician also noted that Amylase and lipase were currently 
normal.  Based on this information, the VA examiner diagnosed 
pancreatitis by history, resolved without sequela.  The Board 
finds the VA examination report to be highly probative 
because the examiner based her opinion on objective testing, 
the veteran's subjective complaints, and a review of the 
veteran's medical records.  

Other medical evidence supporting the Board's conclusion that 
the veteran's in-service pancreatitis was acute and 
transitory included post-service private and VAMC treatment 
records.  In a Decatur Memorial Hospital radiology report, 
dated in June 2002, the radiologist reported that a helical 
computed tomography (CT) scan revealed a normal pancreas.  In 
a VA radiology report, dated in January 2004, Dr. M.G. 
reported that the ultrasound of the abdomen was essentially 
unremarkable.  Although Dr. M.G. noted that the pancreas 
could not optimally be seen because of overlying bowel gases, 
he reported that the visualized portion was essentially 
unremarkable.  The Board has also considered a VAMC progress 
note, dated in January 2004, showing that the veteran 
presented to the urgent care clinic with abdominal and 
epigastric pain.  In that note, Dr. S.N. reported his 
assessment as abdominal pain, epigastric, most likely 
secondary to gastritis, rule out pancreatitis.  The Board 
does not find this progress note to support the veteran's 
claim.  Dr. S.N.'s use of the term "rule out" fails to 
establish a definitive diagnosis.  Moreover, Dr. S.N. did not 
indicate whether this was a chronic or an acute condition.  
This note, by itself, is an insufficient basis for finding 
that a chronic disability exists and to the extent that it 
may suggest the presence of a chronic disability, it is 
outweighed by the evidence to the contrary.     

The veteran had another episode of pancreatitis in February 
2006, but the medical evidence showed that this also was an 
acute episode.  In a letter dated in February 2006, Dr. L.D. 
reported that the veteran recently had an episode of "acute 
pancreatitis."  In addition, in a discharge diagnosis dated 
in February 2006, Dr. W.P. reported that the veteran had been 
admitted for abdominal pain and vomiting, and was found to 
have "acute pancreatitis."  These documents make clear that 
these doctors felt the veteran's condition at that time was 
acute and not chronic.

The Board has also considered a VA examination report, dated 
in June 2007.  In that report, Dr. J.R. concluded that the 
veteran's February 2006 pancreatitis episode was acute and 
induced by the drug Mesalamine.  Dr. J.R. concluded that this 
episode was not likely to be service-connected.  The doctor 
noted an endoscopic ultrasound from April 2006, which 
reported the head, body, and tail of the pancreas to be 
normal.  In the report, Dr. J.R. indicated that both VA and 
private medical records had been reviewed.  Dr. J.R. also 
thoroughly discussed the veteran's pertinent history.  For 
these reasons, the Board finds this opinion to be highly 
probative. 

The Board has considered the veteran's statements regarding 
his continuous abdominal symptoms since his in-service 
gallbladder removal.  The Board has also considered medical 
evidence attributing his symptoms to chronic irritable bowel 
syndrome (IBS) (see e.g. VA examination report, dated in 
February 2004).  The veteran, however, is already service-
connected for IBS to include gallbladder removal and assigned 
a 30 percent rating for this disability.  According to the 
rating decision of July 2004-the decision in which the RO 
assigned the rating-the RO considered the veteran's symptoms 
of "diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal stress."  VA is prohibited 
from assigning a separate evaluation for the same disability 
and the evidence does not show he suffers from an abdominal 
disability separate from that which he is already service-
connected.  38 C.F.R. § 4.14 (2007).  Thus, although the 
Board finds the evidence to show continuous symptomatology 
since service, there is no basis for granting service 
connection for a separate disability.

The Board declines to give any weight to the veteran's 
opinion that he has chronic pancreatitis as a result of his 
in-service gallbladder removal.  This opinion is based on his 
own diagnosis.  As a lay person, he has no professional 
expertise.  Lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  The law is well established that where a claim 
involves issues of medical fact, such as causation or 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for chronic pancreatitis is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


